702 S.E.2d 793 (2010)
STATE of North Carolina
v.
Maurice OWENS.
No. 353P10.
Supreme Court of North Carolina.
October 7, 2010.
Patrick Sloan Wooten, Assistant Attorney General, for State of North Carolina.
Maurice Owens, pro se.
Prior report: ___ N.C.App. ___, 695 S.E.2d 823.

ORDER
Upon consideration of the petition filed by Defendant on the 16th of August 2010 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of October 2010."